DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/6/2022 has been entered. 
Claims 1-2, and 5-17 are pending. 
 Claims 7-14 have been withdrawn.
Claims 3-4 and 18-20 have been canceled.
Claims 1, and 15 have been amended.
No new claims have been added.

Claim Objections
Claims 1 and 15 are objected to because of the following informalities: Claims 1 and 15 both recite the limitations ”a first surface having a concave recess portion” and  “the concave recess portion is provided on the first surface”.  It appears that the limitations are redundant and therefore one of them should be removed from both of the claims. Appropriate correction is required.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-2, 5-6 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sorensen et al. (WO 2015/057552A9) in view of Weber et al. (US 2012/0194974 A1) further in view of Hirakata et al. (US 2015/0062927 A1) further in view of Bruce et al (US 5,468,346) as evidenced by reference to Leger (US 3,711,263).
Regarding claims 1-2 and 15-17, Sorensen discloses an alkali aluminosilicate glass substrate including a first surface and a second surface opposite the first surface (with a thickness of a distance from the first surface to the second surface of for example .3mm).  Sorensen discloses a first compressive stress layer (first region) created through chemical strengthening extending inward greater than .25% the thickness of the glass for example 75 µm toward a center of the glass substrate from a first surface comprising a first depth of layer DOL1; a second compressive stress layer (second region) extending inward toward the center of the glass substrate from the second surface comprising a second depth of layer DOL2 (second thickness); and wherein the compressive stress at the first surface (with no concave portion formed) is the same as the compressive stress at the second surface [0005] and [0037] and a tensile stress in a third center region (between the first and second regions) (abstract). Sorensen discloses the glass may be bent [0060]-[0061].
Sorensen does not teach the first surface having a concave recess portion or wherein the glass substrate is folded or rolled such that the first surface of the glass substrate becomes an inner circumferential surface.  Sorensen does not teach wherein the first region and the second region are formed by sequentially immersing the glass substrate in a first ion exchange salt solution and a second ion exchange salt solution when the glass substrate is curved so that the first surface becomes the inner circumferential surface, wherein the first ion exchange salt solution includes a first ion, and the second ion exchange salt solution includes a second ion different from the first ion, wherein the first depth in the first region in which the concave recess portion is not formed is greater than the first depth in the first region in which the concave recess portion is formed, or wherein the concave recess portion is formed in the first region corresponding to a line along which the glass substrate is folded or rolled, wherein the first region in which the concave recess portion is formed has a compressive stress that is smaller than that of the second region.
However, Hirakata discloses a portable (paragraph [0012]) light emitting display device (paragraph [0002]). Hirakata discloses the portable display device is configured to bend (fold or roll) in a direction in which a portion of the first surface faces another portion of the first surface or in a direction in which a portion of the first surface faces a portion of the second surface (Figs 3A-3C). Hirakata teaches that glass with flexibility and light emitting properties with respect to visible light may be used as the substrate for the device (paragraph [0185] if it is tough enough (paragraph [0131]).  Additionally, Hirakata discloses a portable (paragraph [0012]) light emitting display device (paragraph [002]) including an active matrix with pixels (paragraph [0118]).  The limitation “wherein the first region and the second region are formed by sequentially immersing the glass substrate in a first ion exchange salt solution and a second ion exchange salt solution when the glass substrate is curved so that the first surface becomes the inner circumferential surface, wherein the first ion exchange salt solution includes a first ion, and the second ion exchange salt solution includes a second ion different from the first ion” is a product by process limitation which is considered met by the structural product which includes a first and second ion included in the first and second surfaces with the first surface being curved to form an inner circumferential surface. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  As such, Weber teaches additional chemical treatment of a glass in order to use it for an electronic display device cover glass to impart chemical toughening of the glass in order to prevent crack propagation from the surface going deeper into the glass (abstract and paragraphs [0081], [0087], and [0088]).  Weber teaches this is done by an additional second ion exchange process including immersion in a bath such as a Na+ ion bath (second ion exchange salt solution to a depth for example of 5µm or 10µm [0087]) after immersion in an alkali bath such as a  K+ ion bath (first ion exchange salt solution) (paragraphs [0103] and [0104]) resulting in first and second ions present in the first and second surfaces of the glass.  Regarding the limitations “the first surface having a concave recess portion” and “wherein the first depth in the area in which the recess portion is not formed is greater than the first depth in the area in which the recess portion is formed, and wherein the recess portion is formed in a region corresponding to a line along which the glass substrate is folded or rolled”, Bruce teaches the strength of glass can be enhanced by etching the surface to remove 20µm of glass stock to reduce the stress concentrating effect caused by flaws in glass subjected to bending forces (col 1 lines 12-25) referencing Leger which confirming that only a portion or portions of the sheet need be removed (col 2 lines 58-62). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the glass sheet of Sorensen with a compressive stress that is the same at both the first and second surfaces on a glass substrate and to choose to bend it for use in a display device with pixels on the glass substrate as taught by Hirakata so the first surface forms an inner circumference (particularly since there are a limited number (only two) possible bending directions).  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).  See MPEP 2143.  It would have also been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply a second ion exchange as taught by Weber which would result in two ions in each of the first and second surfaces to provide chemical toughening of the glass in order to prevent crack propagation from the surface deeper into the glass and provide a customized substrate for the intended application which could be used for an electronic device. Additionally, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a an etched area as taught by Bruce on the bent portion of the first surface of the glass of Sorensen to remove the stock to a depth as mentioned along the line represented by the fold or roll line of Hirakata where the glass is to be bent (folded or rolled) in order to reduce the stress concentrating effect caused by flaws in the glass subjected to bending forces applied to that area.  This would necessarily result in a concave recess portion having a first depth that is less than the depth in the area in which the recess portion is not formed because of the stated amount of material that has been removed.  Additionally, the compressive stress where the concave recess portion is formed wherein material has been removed from the surface would be smaller than that of the compressive stress of the second region based on the depth of the ion exchange. 
 Regarding claims 5 and 6, Sorensen, Weber, Hirakata and Bruce discloses all of the limitations of claim 1 and Weber further teaches the compressive stress regions are created by immersing a sodium aluminosilicate glass in a molten KNO3 bath to provide a (first ion K+) and then in a Na+ (second ion) bath (paragraphs [0103] and [0104]) resulting Na+ ions and K+ ions in the compressive stress regions and Na+ ions (second ions) in the center region. 

Response to Arguments
Applicant's amendments and arguments filed 7/6/2022 have been fully considered.  Applicant’s amendments overcome the rejection under 35 U.S.C. 112.  Therefore, the rejection has been withdrawn.  Applicant’s arguments regarding the rejections under 35 U.S.C. 103 particularly with regard to Bruce are not persuasive.
Applicant argues (p 2-3) that Bruce appears to describe etching an entire surface of a glass sheet and does not appear to disclose, nor teach or suggest, forming a concave recess portion and that the Office action appears to impermissibly fill the gaps in Bruce's disclosure by mentioning providing an etched area with glass stock removed  even though Bruce only discloses "etching the glass surface.".  Applicant further argues that Bruce teaches preferentially etching over 80 µm or 90 µm or 100 µm and that the only mention of varying the depth of etching in Bruce is preferentially etching the edges to a greater depth not "a line along which the glass substrate is folded or rolled" as recited in claims 1 and 15.
 In response to Applicants Applicant’s assertion that Bruce teaches only that the entire sheet would be etched, in fact, Bruce (col 1 line 22) references Leger (US 3,711,263) which confirms Bruce’s teaching of etching and specifically teaches that the removal of material need not be applied to the whole sheet but may be combined to only a portion or portions of the sheet (col 2 lines 58-62). Regarding a recess portion with glass stock removed, Bruce expressly recites etching the surface up to a depth of 20µm to remove surface defects and discusses etching to remove flaws subjected to bending forces (col 1 as indicated above).  The only possible result is a removal of material in order to remove surface defects.  When done in a particular area it would necessarily result in a recess in that area. Since the bending would be along a line as claimed, the Office maintains that it would have been obvious to removing the flaws and thus to etch and provide a recess along that line where the bending occurs.
Applicant argues (p4) that  the Office action is silent as to how Bruce, alone or together with the other cited references, provides "wherein the first depth in the area in which the concave recess portion is not formed is greater than the first depth in the area in which the concave recess portion is formed" as recited in claims 1 and 15.  Applicant further argues that because Bruce is apparently directed to etching an entire surface, Bruce does not teach or suggest etching a portion of a surface to modify compressive stress as claimed by the limitation "wherein the first region in which the concave recess portion is formed has a compressive stress that is smaller than that of the second region, and wherein the first region in which the concave recess portion is not formed has a compressive stress substantially equal to that of the second region".
In response to Applicant’s arguments, as indicated above the recessed portion has material removed.  This would necessarily result in a concave recess portion having a first depth that is less than the depth in the area in which the recess portion is not formed because of the stated amount of material that has been removed.  Additionally, the compressive stress of the first and second regions would be the same and where the concave recess portion is formed and material has been removed from the surface the compressive stress would be smaller than that of the second region based on the depth of the ion exchanges and the material removed. Therefore, Applicant’s arguments are not considered convincing.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043. The examiner can normally be reached M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




						/HUMERA N. SHEIKH/                                                                 Supervisory Patent Examiner, Art Unit 1784                                                                                                                                       
/E.D.I./Examiner, Art Unit 1784